 



Exhibit 10.3
ESCROW AGREEMENT
     THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
November 2, 2005 by and among SMARTVIDEO TECHNOLOGIES, INC., a Delaware
corporation (the “Company”), the investors signatory hereto (the “Investors”);
EDWARDS ANGELL PALMER & DODGE LLP, a Delaware limited liability partnership (the
“Securities Escrow Agent”); and HANZMAN & CRIDEN, P.A., a Florida professional
association (the “Cash Escrow Agent” and, with the Securities Escrow Agent, the
“Escrow Agents”).
Recitals
     A. Pursuant to the terms of that certain Securities Purchase Agreement,
dated as of October 31, 2005, by and among the Company and the Investors (the
“Securities Purchase Agreement”), the Investors will be purchasing from the
Company certain securities issued by the Company (the “Securities”). Capitalized
terms used but not defined herein shall have the meaning assigned to them in the
Securities Purchase Agreement.
     B. As a result of the current proxy contest and related litigation
involving the Company in the case styled Forte Capital Partners, LLC v. Richard
E. Bennett, Jr. and SmartVideo Technologies, Inc., C.A. No. 1495-N (the “Proxy
Litigation”), the Investors are requiring this escrow arrangement. The Investors
and the Company acknowledge that the transactions contemplated by the Securities
Purchase Agreement would have closed without any escrow had the Proxy Litigation
not been filed. However, in order to assure the Investors that the transactions
can proceed with the current management remaining in office, the Investors
demanded this escrow arrangement. The Company and the Investors have agreed to
(i) deposit with the Cash Escrow Agent the cash payment to be delivered by the
Investors to the Company pursuant to the Securities Purchase Agreement at the
First Closing (the “First Closing Payment”) and (ii) deposit with the Securities
Escrow Agent the Securities to be delivered by the Company to the Investors
pursuant to the Securities Purchase Agreement at the First Closing (the “First
Closing Securities” and, with the First Closing Payment, the “Escrowed
Property”).
     C. The Escrow Agents have agreed to serve as escrow agents and to hold,
disburse and deliver the Escrowed Property in accordance with the terms, and
subject to the conditions, of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing Recitals and the
covenants and conditions set forth below, the parties hereto agree as follows:
1. Recitals. The Recitals are incorporated herein by reference and made a part
of this Agreement as if fully set forth herein.

1



--------------------------------------------------------------------------------



 



2. Escrow Agents. Each of the Company and the Investors hereby designates and
appoints the Escrow Agents to act as escrow agents in accordance with the terms
and conditions of this Agreement, and each Escrow Agent hereby accepts such
designation and appointment.
3. Escrowed Property.
          (a) The Cash Escrow Agent shall hold the First Closing Payment in its
non-interest bearing trust account (the “Cash Escrow Account”). The Cash Escrow
Account is maintained in the name of “Hanzman Criden Customers Account,” with
Gibraltar Bank, FSB, Miami, Florida, ABA Number 267090455, with an Account
Number of 20046308.
          (b) The Securities Escrow Agent shall hold the First Closing
Securities, evidenced by stock and warrant certificates registered in the name
of the Investors.
          (c) Except as required under applicable law, the Escrowed Property
shall not be subject to lien or attachment of any creditor of any party hereto.
4. Release of Escrowed Property. Notwithstanding anything to the contrary
contained in this Agreement, each Escrow Agent shall hold all Escrowed Property
delivered to it in escrow and shall not release any such Escrowed Property
except upon the terms and conditions set forth in this Section 4.
          (a) Joint Instruction. Escrow Agents shall release and deliver the
Escrowed Property upon receipt of, and pursuant to any instructions set forth
in, a joint letter executed by the Companies and all the Investors.
          (b) Dismissal of Proxy Litigation. Whether or not joint instructions
are executed and delivered pursuant to Section 4(a) above, the Cash Escrow Agent
shall release the First Closing Payment to the Company, and the Securities
Escrow Agent shall release the First Closing Securities to the Investors, upon
receipt of (i) a final dispositive order, judgment or decree of the Delaware
Chancery Court dismissing the Proxy Litigation with prejudice or (ii) a notice
of voluntary dismissal with prejudice that has been duly filed by the plaintiffs
of all of their claims with the Delaware Chancery Court with respect to the
Proxy Litigation.
          (c) Return of the Escrowed Property. Whether or not joint instructions
are executed and delivered pursuant to Section 4(a) above, (i) the Cash Escrow
Agent shall return the First Closing Payment to the Investors, and the
Securities Escrow Agent shall return the First Closing Securities to the
Company, in the event of a termination of the Securities Purchase Agreement by
the Company, the Investors or otherwise in accordance with its terms, and
(ii) the Escrow Agents either shall return the First Closing Payment to the
Investors and the First Closing Securities to the Company, or shall deliver the
First Closing Payment to the Company and the First Closing Securities to the
Investors, in either case as specified (A) at any time on or after December 9,
2005 in the written request of Michael Criden and Glen Singer (or such
successors as may be appointed by written consent of the majority of the
Investors) in the event that neither of the events specified in Section 4(b) has
occurred by no later than December 9,

2



--------------------------------------------------------------------------------



 



2005, or (B) on or after December 10, 2005 in the written request of the Company
provided that none of the events specified in Section 4(b), Section 4(c)(i) or
Section 4(c)(ii)(A) has occurred.
5. Escrow Agent’s Duties. Each of the Company and the Investors understands and
agrees that:
          (a) This Agreement expressly sets forth all the duties,
responsibilities and obligations of the Escrow Agents with respect to any and
all matters pertinent hereto. No implied duties, responsibilities or obligations
shall be read into this Agreement against any Escrow Agent. Without limiting the
generality of the foregoing, no Escrow Agent shall have any duty to take any
action to preserve or exercise rights in any property held by it hereunder.
          (b) No Escrow Agent nor any of its directors, officers, employees or
partners shall be liable to anyone for any error of judgment, or for any act
done or step taken or omitted to be taken by it or any of its directors,
officers, employees or partners, or for any mistake or fact or law, or for
anything which it, or any of its directors, officers, employees or partners may
do or refrain from doing in connection or in the administration of this
Agreement, unless and except to the extent the same constitutes gross negligence
or willful misconduct on the part of the Escrow Agent. In no event shall an
Escrow Agent be liable for any indirect, punitive, special or consequential
damages. The Company hereby indemnifies and holds the Securities Escrow Agent
(and any successor escrow agent) harmless from and against any and all losses,
liabilities, claims, actions, damages and expenses, including reasonable
attorneys’ fees and other costs and expenses of defending or prepare to defend
against any claim or liability, arising out of and in connection with this
Agreement, except to the extent such losses , liabilities, claims, actions,
damages or expenses are the result of Securities Escrow Agent’s willful
misconduct, or gross negligence. The Investors hereby indemnify and hold the
Cash Escrow Agent (and any successor escrow agent) harmless from and against any
and all losses, liabilities, claims, actions, damages and expenses, including
reasonable attorneys’ fees and disbursements, arising out of and in connection
with this Agreement, except to the extent such losses , liabilities, claims,
actions, damages or expenses are the result of Cash Escrow Agent’s willful
misconduct or gross negligence.
          (c) Each Escrow Agent shall be entitled to rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered
to it in accordance with the terms of this Agreement without being required to
determine the authenticity or the correctness of any fact stated therein or the
propriety or validity of the service thereof. Each Escrow Agent may act in
reliance upon any instrument or signature believed by it to be genuine and may
assume that any person purporting to give or make any statement or execute any
document in connection with the provisions hereof has been duly authorized to do
so.
          (d) Each Escrow Agent may act pursuant to the advice of counsel with
respect to any matter relating to this Agreement and shall not be liable for any
action taken or omitted in accordance with such advice. No Escrow Agent shall be
under any duty to monitor performance by any party of its obligations under any
agreement.

3



--------------------------------------------------------------------------------



 



          (e) No Escrow Agent shall have any interest in the Escrowed Property
deposited hereunder; each Escrow Agent is serving as escrow holder only and
having only possession thereof. No Escrow Agent shall have any tax reporting
duties with respect to the Escrowed Property.
          (f) No Escrow Agent makes any representation as to the validity, value
or genuineness of any security or other document or instrument held by or
delivered to it. No Escrow Agent shall have any liability for the loss of value
of any Escrowed Property.
          (g) No Escrow Agent shall be called upon to advise any party as to the
wisdom in selling or retaining or taking or refraining from any action with
respect to any securities or other property deposited hereunder.
          (h) Any Escrow Agent (and any successor escrow agent) may at any time
resign by delivering all Escrowed Property that has been delivered to such
Escrow Agent to any successor escrow agent designated by the Company and the
Investors pursuant to a joint written instruction, or to any court of competent
jurisdiction, whereupon such Escrow Agent shall be discharged of and from any
and all further obligations arising in connection with this Agreement. The
resignation of an Escrow Agent will take effect on the earlier of (1) the
appointment of a successor escrow agent or delivery of the Escrowed Property to
a court of competent jurisdiction or (2) the day which is 10 days after the date
of delivery of its written notice of resignation to the Company and the
Investors. If at that time the Escrow Agent has not received a designation of a
successor escrow agent, the Escrow Agent’s sole responsibility after that time
shall be to safe keep the Escrowed Property in such Escrow Agent’s possession
until (i) receipt of a designation of successor escrow agent or a joint written
instruction by the Company and the Investors as to the disposition of the
Escrowed Property or (ii) delivery by such Escrow Agent of such Escrowed
Property to the registry of a court of competent jurisdiction.
          (i) No Escrow Agent is a party to the Securities Purchase Agreement,
and no Escrow Agent is bound by such agreement or by any other agreement among
the other parties hereto.
          (j) No Escrow Agent shall be under any duty to give any property held
by it hereunder any greater degree of care than it gives its own similar
property. In no event shall an Escrow Agent have any obligation to advance its
own funds.
          (k) The Escrow Agent shall not be deemed to have notice of any fact,
claim or demand with respect hereto unless actually known by an officer charged
with the responsibility of administering this Agreement or unless in writing
received by the Escrow Agent.
          (l) Each Escrow Agent shall not be deemed to have notice of any fact,
claim or demand with respect hereto unless actually known by an officer charged
with responsibility for administering this Agreement or unless in writing
received by such Escrow Agent.
          (m) No provision of this Agreement shall require an Escrow Agent to
expend or risk its own funds, or to take any legal or other action hereunder
which might in its judgment

4



--------------------------------------------------------------------------------



 




involve it in, or require it to incur in connection with the performance of its
duties hereunder, any expense or any financial liability unless it shall be
furnished with indemnification acceptable to it.
          (n) Any permissive right of an Escrow Agent to take any action
hereunder shall not be construed as a duty.
          (o) All indemnifications contained in this Agreement shall survive the
resignation or removal of an Escrow Agent, and shall survive the termination of
this Agreement.
          (p) No Escrow Agent has responsibility for the sufficiency of this
Agreement for any purpose.
          (q) Nothing in this Agreement shall obligate the Escrow Agent to
qualify to do business or act in any jurisdiction in which it is not presently
qualified to do business, or be deemed to impose upon either of the Escrow
Agents the duty of a trustee. The duties of the Escrow Agents under are strictly
ministerial in nature.
          (r) In no event shall an Escrow Agent have any liability for any
failure or inability of a party to perform or observe his duties under the
Securities Purchase Agreement, or by reason of a breach of this Agreement by an
Investor or the Company. In no event shall either Escrow Agent be obligated to
take any action against the other parties hereto to compel performance
hereunder.
          (s) In the event of any ambiguity or uncertainty under this Agreement,
or in any notice, instruction, or other communication received by an Escrow
Agent hereunder, such Escrow Agent may, in its discretion, refrain from taking
action, and may retain the First Closing Securities or the First Closing
Payment, as the case may be, until and unless it receives written instructions
signed by each of the parties hereto which eliminates such uncertainty or
ambiguity.
6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted transferees
and assigns and shall not be enforceable by or inure to the benefit of any third
party. No party may assign any of its rights or obligations under this Agreement
without the written consent of the other parties.
7. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (c) one Business Day after deposit with an overnight courier
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be, (x) for the
Company and the Investors the addresses and facsimile numbers set forth in the
Securities Purchase Agreements, and (y) for the Escrow Agents as is set forth
below:

5



--------------------------------------------------------------------------------



 



     
If to the Cash Escrow Agent:
  Hanzman & Criden, P.A.
 
  220 Alhambra Circle, Suite 400
 
  Coral Gables, FL 33134
 
  Telephone: (305) 357-9000
 
  Facsimile: (305) 357-9050
 
  Attention: Michael E. Criden, Esq.
 
   
with a copy to:
  Akerman Senterfitt
 
  One S.E. Third Avenue, Suite 2800
 
  Miami, Florida 33131
 
  Telephone: (305) 374-5600
 
  Facsimile: (305) 374-5095
 
  Attention: Jonathan L. Awner, Esq.
 
   
If to the Securities Escrow Agent:
  Edwards Angell Palmer & Dodge LLP
 
  350 East Las Olas Boulevard
 
  Suite 1150
 
  Fort Lauderdale, Florida 33301
 
  Telephone: (954) 727-2600
 
  Facsimile: (954) 727-2601
 
  Attention: Leslie J. Croland, P.A.

8. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Miami-Dade County, Florida and Broward County, Florida, or any
federal court sitting in the Southern District of Florida for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.
9. Force Majeure. No Escrow Agent shall be responsibility or liable for delays
or failures in performance resulting from acts beyond its control. Such acts
shall include but not be

6



--------------------------------------------------------------------------------



 



limited to act of God, strikes, lock-outs, riots, acts of war, epidemics, laws
or governmental regulations changed or superimposed after the fact, fire,
communication line failures, power failures, computer viruses, earth quakes or
other disasters, or to unavailability of Federal Reserve Bank wire or telex
facilities.
10. Amendments and Waivers. No supplement, modification or amendment of this
Agreement, or of any covenant, condition or limitation herein contained, shall
be valid unless made in writing and executed by the parties hereto. No waiver of
any covenant, condition, or limitation herein contained shall be valid unless
made in writing and executed by the party making the waiver.
11. Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
12. Severability. If any one or more of the provisions contained in this
Agreement or in any other instrument referred to herein, shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, then to the
maximum extent permitted by law, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or any other such
instrument.

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            SMARTVIDEO TECHNOLOGIES, INC.

      By:   /s/ Richard E. Bennett, Jr.         Name:   Richard E. Bennett, Jr. 
      Title:   President        EDWARDS ANGELL PALMER & DODGE LLP

      By:   /s/ Leslie J. Croland         Name:   Leslie J. Croland       
Title:   Partner        HANZMAN & CRIDEN, P.A.

      By:   /s/ Michael Criden         Name:   Michael Criden        Title:  
Partner   

8



--------------------------------------------------------------------------------



 



/s/ Michael E. Criden
 
Michael E. Criden

Ghs Holdings
By: /s/ Glenn Singer

 
Name: Glenn Singer

SME Children LLP
By: /s/ Stephen Esrick

 
Name: Stephen Esrick

/s/ Scott Hunter

 
Scott Hunter

/s/ Michael Puder

 
Michael Puder

/s/ Michael Cohen

 
Michael Cohen

/s/ Michael Brunnberg

 
Michael Brunnberg

/s/ Audrey Bennati

 
Audrey Bennati

Dean and Jessica Goldfine
/s/ Dean Goldfine

 
Dean Goldfine

/s/ Jessica Goldfine

 
Jessica Golfine

Doug M. Rudolph Partners Ltd.
By: /s/ Doug Rudolph

 
Name: Doug Rudolph

Craig Morris/Ernie Frywald
/s/ Craig Morris

 
Craig Morris

/s/ Ernie Fyrwald

 
Ernie Fyrwald

/s/ William Matz

 
William Matz

/s/ Peter Greenberg

 
Peter Greenberg

Bradcliff Investments, Inc.
By: /s/ Brad Naimer

 
Name: Brad Naimer

/s/ Todd Katz

 
Todd Katz

Apex Capital
By: /s/ Robert Rubin,

 
Name: Robert Rubin,

/s/ Jeff Hanft

 
Jeff Hanft
/s/ Art Criden

 
Art Criden

MSG Properties LLC
By: /s/ Mark S. Gold

 
Name: Mark S. Gold

Tony Blank Family Trust
By: /s/ Tony Blank

 
Name: Tony Blank

/s/ Kevin Love

 
Kevin Love

/s/ Dwight Richert

 
Dwight Richert

/s/ Manuel Kadre

 
Manuel Kadre

/s/ Jonathan Colby

 
Jonathan Colby

/s/ Michael Hanzman

 
Michael Hanzman

/s/ Jonathan Wish

 
Jonathan Wish

/s/ John Accetta

 
John Accetta

/s/ Bryce Epstein

 
Bryce Epstein

/s/ Cory Waldman

 
Cory Waldman

/s/ Steven Meister

 
Steven Meister

/s/ Kenneth Goodman

 
Kenneth Goodman

SCB LLC
By: /s/ Paul G. Schwichte (Carbone)

 
Name: Paul G. Schwichte (Carbone)

Andy R, Inc.
By: /s/ Andy Roddeck

 
Name: Andy Roddeck

/s/ Barry Frank

 
Barry Frank
/s/ Bob Burstein

 
Bob Burstein

/s/ Brett Overman

 
Brett Overman

/s/ Mitchell Kline

 
Mitchell Kline

Michael and Rachel Goldman
/s/ Michael Goldman

 
Michael Goldman

/s/ Rachel Goldman

 
Rachel Goldman

/s/ Michael Meister

 
Michael Meister

/s/ Malcom Meister

 
Malcom Meister

/s/ Jay Shapiro

 
Jay Shapiro

/s/ Paul; B. Chaplin

 
Paul; B. Chaplin

Ronni Jill Trust
/s/ Judy Silverman, Trustee

 
Judy Silverman, Trustee

/s/ Gary N. Itzenson

 
Gary N. Itzenson

Stephen And Deborah Clifford, Joint Tenants
/s/ Stephen Clifford

 
Stephen Clifford

/s/ Deborah Clifford

 
Deborah Clifford

/s/ Thomas Brunnberg

 
Thomas Brunnberg

Stuart Lasher LP I
/s/ Stuart Lasher

 
Name: Stuart Lasher

/s/ Michael Levy

 
Michael Levy

/s/ John Fels

 
John Fels

/s/ Chris Damian

 
Chris Damian
/s/ Dan Kleiman

 
Dan Kleiman

/s/ Robert Rovinsky

 
Robert Rovinsky

/s/ Jimmy Tate

 
Jimmy Tate

/s/ Lester Epstein

 
Lester Epstein

/s/ Andrew Henschel

 
Andrew Henschel

Balogh Family Partnership
By: /s/ Illegible

 
Name: Illegible

/s/ Mark Levinson

 
Mark Levinson

/s/ Kenneth Bernstein

 
Kenneth Bernstein

/s/ Barry Ross

 
Barry Ross

Chris & Renne Eilers
/s/ Chris Eilers

 
Chris Eilers
/s/ Renne Eilers

 
Renne Eilers



9